UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6524



DAVID J. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA; WAKE COUNTY; ROBERT
L. FARMER, Presiding Judge of Wake County;
DISTRICT ATTORNEY, of Wake County; ROY COOPER,
Attorney General of North Carolina,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-182-5-BO)


Submitted:   June 12, 2003                 Decided:   June 18, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David J. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David    J.   Williams   appeals   the   district   court’s   judgment

dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court. See Williams v. North

Carolina, No. CA-03-182-5-BO (E.D.N.C. Mar. 18, 2003). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   AFFIRMED




                                    2